Citation Nr: 1637609	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  14-21 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for residuals of a right knee injury with degenerative joint disease (DJD) from June 1, 2011. 

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial disability rating in excess 10 percent for L5-S1 right lower extremity (RLE) radiculopathy. 

4. Entitlement to an increased rating in excess of 30 percent for chronic adjustment disorder with depressed mood. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from March 1975 to July 1977. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  By that rating action, the RO reduced a 30 percent rating for residuals of a right knee injury with DJD to 10 percent disabling, effective June 1, 2011.  The RO also granted service connection for a lumbar spine disability and L5-S1 RLE radiculopathy; each disability was assigned an initial 10 percent rating, effective December 1, 2010--the date VA received the Veteran's petition to reopen a previously denied claim for service connection for a low back disability.  The RO also continued a 30 percent rating assigned to the service-connected adjustment disorder, and denied entitlement to TDIU.

In May 2011, the Veteran revoked Disabled American Veterans as his representative in the instant appeal. As the Veteran has not appointed another organization or individual to be his representative, he is proceeding unrepresented in the appeal. 

The issues of entitlement to an initial disability rating in excess of 10 percent for a low back disability; entitlement to an initial disability rating in excess 10 percent for L5-S1 right lower extremity(RLE)  radiculopathy; entitlement to an increased rating in excess of 30 percent for an adjustment disorder and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

In the appealed March 2011 rating decision, the RO reduced the rating for the Veteran's service-connected right knee disability from 30 to 10 percent (the 30 percent rating had been in effect for more than five years) without consideration of the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.  Thus, the rating reduction is therefore void ab initio.


CONCLUSION OF LAW

As the RO's reduction of the rating for a right knee disability from 30 to 10 percent, effective June 1, 2011, was not in accordance with law, the criteria for restoration of the 30 percent rating are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds there has been sufficient VA compliance with the notice and duty to assist provisions of the law for the decision reached in this case, and that, in view of the outcome discussed below, any possible deficiencies have not prejudiced the outcome.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Veteran seeks restoration of a 30 percent rating for his right knee disability, effective June 1, 2011.  In the analysis below, the Board will restore the 30 percent rating from June 1, 2011 because the reduction of the right knee disability rating from 30 to 10 percent was improper as it was made without observance of the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions. 

Inasmuch as this issue involves a rating reduction rather than a rating increase, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings if such reductions result in a reduction in the compensation paid to the veteran.  Here, service connection has been established for disabilities in addition to the right knee disability.  Prior to the reduction, the combined evaluation for the Veteran's service-connected disabilities was 80 percent.  After the RO reduced the Veteran's right knee disability from 30 to 10 percent in the appealed March 2011 rating action, the reduction resulted in a combined evaluation of 70 percent, effective June 1, 2011.  Therefore, as the reduction resulted in a decrease in the combined evaluation of the Veteran's service-connected disabilities, the procedural requirement of 38 C.F.R. § 3.105(e)-(i) are applicable. 

The RO explained the reduction of the combined evaluation in a March 2011 letter to the Veteran.  When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the more general notice and duty provisions of the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West. 2014).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown , 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations).

As will be explained in more detail below, the Board finds that the rating reduction in question has been found to be improper because the RO reduced the rating without observance of applicable regulations regarding ratings that have been in place for more than five years.  Restoration of the 30 percent rating is found to be warranted.  Thus, as the rating is restored from the date that it was reduced, any error VA may have made with regard to the procedural requirements of 38 C.F.R. § 3.105(e) cannot have resulted in prejudice to the Veteran.  No further discussion as to those requirements is necessary. 

As to rating reductions, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect. Specifically, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

There are more stringent evidentiary requirements for reducing ratings that have been at the same level for more than 5 years, such as in the current appeal.  38 C.F.R. § 3.344(c). The relevant period for this purpose is calculated from the effective date of the establishment of the former rating to the effective date of the reduction.  See Brown v. Brown, 5 Vet. App. 413 (1993).  By an October 2000 rating action, the RO granted an increased 30 percent rating to the service-connected right knee disability, effective June 10, 1999-the date of a VA treatment report reflecting an increase in severity of the right knee disability.  By the appealed March 2011 rating action, the RO reduced the Veteran's right knee disability from 30 to 10 percent, effective June 1, 2011.  Hence, the 30 percent rating assigned to the right knee disability had remained in effect for more than 5 years. 

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 38 C.F.R. § 3.344(a).  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.  

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Id.  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  

By regulation, the RO must observe the provisions of 38 C.F.R. § 3.344(a) when reducing a disability rating that has been in place for more than 5 years.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  It is well established that failure of the RO to consider and apply the applicable provisions of 38 C.F.R. § 3.344 in such cases, renders a rating decision void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Indeed, in Schafrath, the Court found the reduction in that case void ab initio because the reduction was made without observance of 38 C.F.R. § 3.344(a), among other regulations.  Id.  

In the instant case, all relevant documents tend to show that the RO reduced the disability rating assigned to the Veteran's right knee without taking 38 C.F.R. § 3.344(a) into consideration.  The Board has reviewed the December 2010 rating decision proposing the reduction, the December 2010 notice letter regarding that proposed reduction, the March 2011 rating decision, wherein the RO reduced the Veteran's right knee disability from 30 to 10 percent, the notice letter regarding the reduction, and the March 2014 Statement of the Case (SOC).  In reducing the Veteran's right knee disability from 30 to 10 percent in the appealed March 2011 rating action, the RO indicated that VA examinations, notably those conducted in September 2010 and February 2011, had showed "sustained improvement" because right knee flexion was limited, at most, to 105 degrees (February 2011 VA examination) with pain.  In addition, these same reports were devoid of any evidence of any right knee instability.  In essence, the RO determined that a 10 percent evaluation was warranted for the Veteran's right knee disability based on limited motion due to pain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260 (2015).  The RO, however, failed to consider and discuss whether any material improvement would be maintained under the ordinary conditions of life.  In addition, the lack of a reference to 38 C.F.R. § 3.344, or a recitation of the language therein, in either the RO's December 2010 proposed reduction in, or the March 2011 rating action, wherein it actually implemented the reduction of the right knee disability to 10 percent (as well as the March 2014 SOC), indicates that the due process provisions of section 3.344 were not properly considered.  None of these documents refer to 38 C.F.R. § 3.344(a) or include language indicating that the RO considered 38 C.F.R. § 3.344(a), aside from a cursory statement that there was "sustained improvement" on two consecutive VA examinations in the appealed March 2011 rating action.  Further, there was no discussion as to whether the September 2010 and February 2011 examinations were as full and complete as the June 1999 findings on which the 30 percent rating was based.

Again, while the March 2011 rating action, as well as the March 2014 SOC, note that the Veteran's right knee disability had demonstrated "sustained improvement" on two VA examinations (i.e., September 2010 and February 2011) as well as in VA treatment records, there is no reference of whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  The Board cannot glean from any of these documents that the RO considered whether the improvement would be maintained under the ordinary conditions of life.  The May 2014 SOC does not include the text of, or even list, 38 C.F.R. § 3.344, despite listing the full text of several other regulations pertaining to evaluating right knee disabilities under the appropriate regulatory criteria.   

Clear from the cases discussed above, when the RO reduces a rating without observance of the law, its action was without authority and the reduction is void ab initio.  Therefore the appeal as to this issue must be granted and the 30 percent rating for a right knee disability is restored, effective June 1, 2011.


ORDER

Entitlement to restoration of the 30 percent disability rating for residuals of a right knee injury with DJD is granted, effective June 1, 2011, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board finds that prior to further appellate consideration of the initial and increased rating and TDIU claims on appeal, additional substantive development is necessary; specifically, to obtain outstanding Social Security Administration (SSA) records; to schedule the Veteran for VA spine and neurological examinations to determine the nature and extent of his service-connected low back disability and L5-S1 RLE radiculopathy, respectively; and, to obtain a social and industrial survey in conjunction with his TDIU claim.  The Board will address each reason for remand separately below.

i) SSA records

In June 2014, VA received a letter from the SSA to the Veteran reflecting that that agency had found him to be disabled on December 25, 2010.  The Veteran has maintained that he has been unable to obtain substantially gainful employment secondary, in part, to his service-connected adjustment disorder.  (See VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, received by VA in December 2010).  As the outstanding SSA records might contain information as to the nature and extent of the Veteran's adjustment disorder and its effect, if any, on his ability to secure gainful employment, they are potentially relevant to the claims of entitlement to an initial rating in excess of 30 percent for chronic adjustment disorder with depressed mood and entitlement to TDIU and should be obtained on remand.

ii) VA examinations-Low Back and RLE Neuropathy

VA last examined the Veteran to determine the current severity of his service-connected lumbar spine disability and L5-S1 RLE in February 2011.  (See VA General Medical examination report).  More recent VA treatment reports, notably a March 2014 report, reflect that the Veteran complained of increased low back pain that radiated into his left lower extremity.  On examination, the Veteran was noted to have had an antalgic gait with weightbearing and a decrease in patchy distribution below the knees, bilaterally, that did not correspond to any known dermatome or peripheral nerve distribution.  (See VA treatment reports, dated from January 2004 to March 2014 at pages 137-141, labeled as "CAPRI" and received into the electronic record on May 12, 2014).  The above-cited VA treatment reports reflect a possible worsening of symptomatology of the lumbar spine and RLE radiculopathy that has been found to have been secondary to the low back disability.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened. Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Thus, on remand the Veteran should be scheduled for VA spine and neurological examinations to determine the nature and extent of his low back disability and RLE radiculopathy, respectively. 

iii) Social and Industrial Survey-TDIU claim

In conjunction with the Veteran's claim for TDIU, the Board finds that a social and industrial survey is needed to ascertain the current impact of the Veteran's disabilities, notably his adjustment disorder on his ability to work.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request any relevant records from that agency that pertain to any claim for disability benefits filed by the Veteran, to include copies of any reports of examinations arranged by that agency, records considered and any decisions rendered with respect to the Veteran.

2.  After the development requested in the first paragraph of this remand is completed and any additional records have been associated with the Veteran's electronic record, schedule the Veteran for VA spine and neurological examinations to ascertain the nature and extent of the Veteran's service-connected degenerative disc disease of the lumbar spine and RLE radiculopathy, respectively.  The Veteran's electronic record must be made available to the examiners performing the examinations, and the examiners are asked to indicate that they have reviewed the Veteran's electronic record.  All indicated tests should be accomplished (to include x-rays, electromyography test/nerve conduction studies, etc.), and all clinical findings reported in detail.

a) The spine examiner should identify and describe in detail all orthopedic manifestations attributable to the Veteran's service-connected lumbar spine disability.

Regarding orthopedic manifestations of the lumbar spine degenerative disc disease, the spine examiner should conduct range of motion testing of the lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The testing for lumbar spine range of motion for pain must be based on both active and passive range of motion, and weight-bearing/ non-weightbearing, if applicable.

Also, the spine examiner should state whether the Veteran's service-connected lumbar spine disability causes intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.
 
 b) Regarding all neurological symptoms associated with the Veteran's lumbar spine disability, the neurological examiner must fully describe the extent and severity of the neurological symptoms in the right lower extremity that has been found to have been related to the service-connected lumbar spine disability, and state whether the impairment is mild, moderate, moderately severe, or severe in degree, with marked muscular atrophy, incomplete paralysis of the sciatic nerve; or whether there is complete paralysis of the sciatic nerve with foot dangle and drop, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.
 
The neurological examiner must also describe the presence of any left lower extremity radiculopathy and/or sciatic neuropathy, if any, and provide an assessment of the extent or severity of each.  Any other neurological manifestations of the Veteran's low back disability should be described in detail (e.g., bowel or bladder impairment). 

c) The spine and neurological examiners are each requested to provide a discussion of the functional effects of the service-connected lumbar spine degenerative disc disease and L5-S1 radiculopathy relative to the Veteran's ability to secure and follow a substantially gainful occupation.  The spine and neurological examiners are hereby advised that the Veteran was laid off work as a mail handler for the United States Postal Service secondary to his service-connected left knee disability.  In addition, a February 2011 VA physician concluded that the Veteran's low back disability would not preclude sedentary work, but exertional activities would be markedly restricted.  (See February 2011 VA general medical examination report at page 6).  

The rationale for all requested opinions shall be provided.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, he or she shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  All indicated tests and studies, including X-rays, should be performed and all findings must be reported in detail.

3.  Schedule the Veteran for a VA Social and Industrial Survey by an appropriate health care clinician to ascertain the impact of his service-connected disabilities (left knee DJD; residuals of a R knee injury with DJD; low back disability; scar of the left knee; RLE radiculopathy; and, adjustment disorder) on his capacity for employment. 

The entire electronic record, must be reviewed by the examiner.  

In making the requested findings, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration must be given to the Veteran's education, special training, and previous work experience.

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a SSOC must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


